Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered February 3, 2003, convicting him of criminally negligent homicide and reckless driving, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v McDermott, 15 AD3d 595 [2005]; People v LaFantana, 277 AD2d 395 [2000]; cf. People v Mitchell, 213 AD2d 562, 563 [1995]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Schmidt, J.P., Santucci, Mastro and Lifson, JJ., concur.